DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply to Restriction Requirement and Preliminary Amendment
The election of Group I (drawn to a method for identifying one or more single cancer cells from cells harvested from a biological fluid of a patient) along with CRE recombinase and PCA3 for ‘Species Election I – Site-Specific Recombinase and Type of First System for Control of the Site-Specific Recombinase’, luciferase and PSEBC for ‘Species Election II – Bioluminescent Reporter Gene and Type of Second System for Control of the Bioluminescent Reporter Gene’, PCA3 and corresponding SEQ ID NO: 1 for ‘Species Election III – Cancer Specific Promoter along with the Corresponding “SEQ ID NO:”’, PSEBC and corresponding SEQ ID NO: 2 for ‘Species Election IV – Response Treatment Promoter along with the Corresponding “SEQ ID NO:”’ in the ‘Reply to Restriction Requirement and Preliminary Amendment’, filed on 21 December 2020, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).
Accordingly, the requirement is deemed proper and is therefore made FINAL.



Status of Claims
	Claims 12, 15, 18, 19, 26, and 27 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention and species, there being no allowable generic or linking claim.  The election in the ‘Reply to Restriction Requirement and Preliminary Amendment’, filed on 21 December 2020, was treated an election without traverse.
	Accordingly, herein under examination are claims 1-11, 13, 14, 16, 17, and 20-25 along with CRE recombinase and PCA3 for ‘Species Election I – Site-Specific Recombinase and Type of First System for Control of the Site-Specific Recombinase’, luciferase and PSEBC for ‘Species Election II – Bioluminescent Reporter Gene and Type of Second System for Control of the Bioluminescent Reporter Gene’, PCA3 and corresponding SEQ ID NO: 1 for ‘Species Election III – Cancer Specific Promoter along with the Corresponding “SEQ ID NO:”’, PSEBC and corresponding SEQ ID NO: 2 for ‘Species Election IV – Response Treatment Promoter along with the Corresponding “SEQ ID NO:”’.

Response to Allegations/Arguments directed to ‘Objection to Specification, Embedded Hyperlink and/or Other Form of Browser-Executable Code’
	The ‘Reply to Restriction Requirement and Preliminary Amendment’ (page 4), filed on 21 December 2020, indicates the paragraph at page 2, lines 7 through 6 has been amended to remove the embedded hyperlink.  In view of the amendments to the specification, this objection is hereby withdrawn.


Claimed Foreign Priority, No Papers Certified Copy Filed
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Canada on 19 April 2017 (see ‘Application Data Sheet’, filed on 19 April 2018).  The ‘Reply to Restriction Requirement and Preliminary Amendment’ (page 4), filed on 21 December 2020, states:
“A certified hard copy of Canadian priority application no. 2964605, filed April 19, 2017, as required by 37 C.F.R. 1.55 is being submitted under separate cover, via courier.”

As of 23 March 2021, a certified copy of the Canadian priority application no. 2964605 has not been received.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 20 July 2018, has been fully considered.

Examiner’s Comment for the Submission of Figures and Legible Text of Cited Reference
Based upon the text size found in the Jain et al. (Poster “Development of a multigenic bioluminescence imaging system to detect prostate cancer cells and assess their response to therapy”, AACR 107th Annual Meeting 2016; Presented April 20, 2016; see ‘Information Disclosure Statement’, filed on 20 July 2018), Applicant is to provide Jain 2016 (Poster), including all figures and corresponding text, in a legible format in order to provide clarity to the prosecution record and for the discernment between the claimed invention and the applicable prior art.  Also see M.P.E.P. 2001.


Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Lack of Written Description – PCA3 Promoter, PSA Promoter, CRE Recombinase, and STOP Sequences That Are At Least 70%, 75%, 80%, 85%, 90%, or 95% Identical To Respective SEQ ID NOS: Capable of Retaining/Maintaining Functionality
Claims 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The instant claims are directed to a method for identifying one or more single prostate cancer cells from cells harvested from the blood or urine of a patient and encompasses nucleic acid sequences of PCA3 promoter (SEQ ID NO: 1), PSA promoter (SEQ ID NO: 2), CRE recombinase (SEQ ID NO: 4), and a STOP sequence (SEQ ID NO: 3) of have varying percent identity to each respective SEQ ID NO:.  However, the originally filed disclosure does not appear to provide written description for the broad genus of variants for the PCA3 promoter, PSA promoter, CRE 
“The term "PCA3 promoter" refers to a DNA sequence that initiates transcription of PCA3 gene (Prostate Cancer associated 3; see for example Accession Nos: NR_132312.1, NR_132313.1 and NR_015342.2). The sequence the PCA3 promoter and variants thereof are known; see for example Genebank Accession Nos: KT596747.1, KT596746.1, KT596745.1, KT596744.1 and KT596743.1, and Neveu, B. et al. 2016. In some embodiments, the sequence of the PCA3 promoter may be at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 1. In some embodiments, the sequence of the PCA3 promoter comprises a nucleic acid at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 1. In one aspect, the sequence of the PCA3 promoter is depicted in SEQ ID. NO: 1.” (page 23, lines 15-25)

The originally filed disclosure provides the following with respect to “the sequence of the PSA promoter comprises a nucleic acid at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 2”:
“The term "PSA promoter" refers to a DNA sequence that initiates transcription of PSA gene (Prostate Specific Antigen GenBank: X14810.1). In a preferred embodiment, the PSA promoter is a chimeric promoter (PSEBC) which comprises the ARE-bearing promoter see for example Wu et al. 2001 and Pouliot et al. 2009. The sequence and characterization of the PSA and PSEBC promoter are known see for example Genebank Accession Nos AF394907. In some embodiments, the sequence of the PSA promoter may be at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 2. In some embodiments, the sequence of the PSA promoter comprises a nucleic acid at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 2. In one aspect, the sequence of the PSA promoter is depicted in SEQ ID. NO: 2.” (page 23, line 26 to page 24, line 8)

The originally filed disclosure provides the following with respect to “the sequence of the Cre recombinase comprises a nucleic acid at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 4”:


The originally filed disclosure provides the following with respect to “the Cre site-specific recombination sequence is a loxp site comprising a STOP sequence and the STOP sequence comprises a nucleic acid at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 3”:
"Cognate site-specific recombination sequence" refers to a DNA sequence recognized by a site-specific recombinase. In one embodiment, the cognate site-specific recombination sequence a loxP-STOP-loxp sequence. In a further aspect, the STOP sequence may be at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 3. In some embodiments, the STOP sequence comprises a nucleic acid at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence of SEQ ID NO: 3. In one aspect, the STOP sequence is depicted in SEQ ID NO: 3.” (page 25, lines 1-8)

Absent from the originally filed disclosure is a “representative set” of nucleic acid sequences that are at least 70%, 75%, 80%, 85%, 90%, or 95% identical to SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4 which are capable of retaining/maintaining their respectively claimed activity/function (i.e., PCA3 promoter for SEQ ID NO: 1, PSA promoter for SEQ ID NO: 2, Cre recombinase for SEQ ID NO: 4, and STOP sequence for SEQ ID NO: 3).  Further, it should be recognized that there is no specific demarcation for the percent (%) identity for each of these sequences (e.g., every other nucleic acid sequence is deleted/substituted; deletion/substitution of vast stretches of at most 30% at any location, etc.).  For example, while Applicant could assert that they were in possession of the broadly encompassing number nucleic acid sequences encoding CRE recombinase that have at least 70%, 75%, 80%, 85%, 90%, or 95% identity to SEQ ID NO: 4 which results in a protein/enzyme that retains/maintains the activity/functionality of PTO-892’) demonstrates amino acid substitutions are highly context-dependent, have few correlations with physio-chemical similarities, and are not predictable from their occurrence in natural sequences (Abstract; page 7, paragraph bridging left and right columns; paragraph bridging pages 7-8 to page 7, paragraph bridging left and right columns).  Subsequently to Meinhardt et al., Miller et al. (Computational predictors fail to identify amino acid substitution effects at rheostat positions. 30 January 2017. Scientific Reports. Vol. 7, No. 41329, pages 1-13; see attached ‘PTO-892’) comparatively evaluated the performance of 16 widely-utilized computational predictive methods for experimentally-evaluated amino acid substitutions where the predictions were inconsistent with actual function (Abstract; page 1, 1st full paragraph to page 3, 2nd full paragraph; paragraph bridging pages 6 & 7 to page 9, 1st full paragraph to page 11, 1st full paragraph).  Based on the originally filed disclosure and the perspective of a person of ordinary skill in the art, one would not know which nucleic acid molecules coding for the protein/enzyme CRE recombinase are at least 70%, 75%, 80%, 85%, 90%, or 95% identical to SEQ ID NO: 4 and are capable of retaining/maintaining CRE recombinase activity/functionality, as encompassed by the instant claims.  As established by Meinhardt et al. and Miller et al., the mere idea of function via predictive amino acid alteration models (e.g., substitution) is insufficient; the isolation and characterization are further required.  Therefore, 
Absent is from the originally filed disclosure is written description for the genus of nucleic acid sequences that are at least 70%, 75%, 80%, 85%, 90%, or 95% identical to SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, and SEQ ID NO: 4 that are capable of retaining/maintaining their respective activity/functionality (i.e., PCA3 promoter for SEQ ID NO: 1, PSA promoter for SEQ ID NO: 2, Cre recombinase for SEQ ID NO: 4, and STOP sequence for SEQ ID NO: 3), as encompassed by the instant claims.  The prior art does not appear to resolve the deficiencies of the instant specification.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the amended claim limitations.
Accordingly, absent is adequate written description of the breath of the invention claimed and, thus, it appears that Applicant was not in possession of the claimed invention at the time the application was filed.  



Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13, 14, 16, 17, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
	Claims 1-11, 13, 14, 16, and 17 recite the limitations “comprising: - a site specific recombinase under the control of a first system; - a bioluminescent reporter gene under the control of a second system” which is considered vague and indefinite.  In particular, it is unclear whether the first system and the second system are intended as elements to be found within the construct or whether the exerted control for each of these systems is indirect (e.g., a second construct, a third construct).  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claims 1-11, 13, 14, 16, and 17 recite the limitation “wherein at least one of the first and second systems is a response treatment system and the other system is a cancer specific promoter or a tissue specific promoter” which is considered vague and indefinite.  The limitation “the other a cancer specific promoter or a tissue specific promoter” is contextually confusing as 
	Claims 3, 8, and 9 recite the limitation “the treatment is based on the difference between a baseline reading and a one or more post-treatment reading” which is considered vague and indefinite.  Specifically, the language “based on” implies a set of criteria/range of values for the difference between a baseline reading and a one or more post-treatment reading.  However, it is unclear the set of criteria/range of values for the difference that is required for whether the one or more cancer cells respond to treatment.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claims 20-25 recite the limitations “comprising: - a Cre recombinase under the control of a PCA3 promoter; - a bioluminescent reporter gene under the control of a PSA promoter” which is considered vague and indefinite.  In particular, it is unclear whether the PCA3 promoter and the PSA promoter are intended as elements to be found within the construct or whether the exerted control for each of these promotors is indirect (e.g., a second construct, a third construct).  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claim 22 recites the limitation “wherein the sequence of the construct comprises a nucleic acid at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence SEQ ID NO: 6” which is considered vague and indefinite.  The instant ‘Sequence Listing’, filed on 19 April 2018, indicates SEQ ID NO: 6 is a nucleic acid sequence comprising 41,316 nucleotides.  Therefore, the above Claim Rejections – 35 U.S.C. § 112(d), Failing to Further Limit/Failing to Further Include’.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Lack of Antecedent Basis
	Claims 3, 8, and 9 recite the limitation “a baseline reading and one or more post-treatment reading” which lacks antecedent basis.  Neither claims 1 or 2, which claim 3 depends from, provides for a baseline reading and a one or more post-treatment reading and, thus, the above claim limitation lacks antecedent basis.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claim 24 recites the limitation “and downstream of the second or PSEBC promoter” which lacks antecedent basis.  Claim 20, which claim 24 directly depends from, fails to specifically provide/recite a “second promoter” and/or a “PSEBC promoter” and, thus, the above claim limitation lacks antecedent basis.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claim 25 recites the limitation “wherein the activator sequence encodes… and wherein the responsive element sequence comprises…” which lacks antecedent basis.  Claim 20, which 

Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failing to Further Limit/Failing to Include All the Limitations of the Claim Upon which it Depends
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear as to whether or not the “sequence of the construct comprises a nucleic acid at least 70%, 75%, 80%, 85%, 90%, or 95% identical to sequence SEQ ID NO: 6” requires any or all of the prior recited required elements found in independent claim 20, because claim 22 encompasses sequences that can essentially lack a sequence of between 12,394 nucleotides to 2065 nucleotides.  Also see above ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Jain 2016 (Abstract)/Jain 2016 (Poster)
Claims 1-11, 13, 14, 16, 17, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et al. (“Abstract 4764: Development of a multigenic bioluminescence imaging system to detect prostate cancer cells and assess their response to therapy,” AACR 107th Annual Meeting 2016; Published online March 16, 2016; see attached ‘Information Disclosure Statement’, filed on 20 July 2018; herein “Jain 2016 (Abstract)”)/Jain et al. (Poster “Development of a multigenic bioluminescence imaging system to detect prostate cancer cells and assess their response to therapy”, AACR 107th Annual Meeting 2016; Presented April 20, 2016; see ‘Information Disclosure Statement’, filed on 20 July 2018; herein “Jain 2016 (Poster)”).  Both the Jain 2016 (Abstract) and Jain (Poster) have a publication/publicly available date which is before the earliest effective filing date of the instant application (19 April 2017).

Instant Figure		Jain 2016 (Poster) Figure
Fig. 1A 			Column 2, Results section
Fig. 1B			Column 3, Results section
Fig. 1C			Column 2, Introduction section
Fig. 2A-C			Column 3, Results section
Fig. 3A			Column 2, Results section
As reiterated from above (see ‘Examiner’s Comment for the Submission of Figures and Legible Text of Cited Reference’), based upon the text size found in the Jain 2016 (Poster), Applicant is to provide Jain et al. (Poster “Development of a multigenic bioluminescence imaging system to detect prostate cancer cells and assess their response to therapy”, AACR 107th Annual Meeting 2016; Presented April 20, 2016; see ‘Information Disclosure Statement’, filed on 20 July 2018), Applicant is to provide Jain 2016 (Poster), including all figures and corresponding text, in a legible format in order to provide clarity to the prosecution record and for the discernment between the claimed invention and the applicable prior art.  Also see M.P.E.P. 2001.
	The instant claims are directed to method of identifying cancer cells (e.g., prostate) from cells harvested from a biological fluid (e.g., blood, urine) comprising: 1) providing a bioluminescent substrate; 2) providing a medium comprising harvested cancer cells transduced with or comprising a construct that comprises: a) a site specific recombinase (e.g., CRE 
	Jain 2016 (Abstract)/Jain 2016 (Poster) describes an imaging system for identifying cancer cells (prostate) from a biological fluid (e.g., blood, urine) (Background section of Jain 2016 (Abstract)).
	Regarding claims 1-3, 20-22, 24, and 25, Jain 2016 (Abstract)/Jain 2016 (Poster) provides for the identification of cancer cells (prostate) from a biological fluid (e.g., blood, urine) from a patient by imaging with a bioluminescence microscope (Background, Methods, and Results section of Jain 2016 (Abstract); see Figures present in Jain 2016 (Poster) at Columns 1-3, Results Section corresponding to instant Figs. 1A-C, 2A-C, and 3A).  Harvested cells are transduced with/comprise a construct comprising a site specific recombinase (e.g. CRE recombinase) under the control of a PCA3 promoter, a bioluminescent reporter gene (e.g., firefly luciferase) under the control of a PSA promoter, a site-specific recombination sequence (e.g., loxp site) is located upstream of the bioluminescent reporter gene (Id.).  Responses to androgen deprivation treatments (ADT) were assessed (Id.).
	Regarding claims 4 and 5, Jain 2016 (Abstract)/Jain 2016 (Poster) provides for the cancer specific promoter, PCA3 promoter (Background, Methods, and Results sections of Jain 2016 (Abstract); and figures present in Jain 2016 (Poster) at Columns 1-3, Results Section corresponding to instant Figs. 1A-C, 2A-C, and 3A).

	Regarding claims 10, 11, 13, and 14, Jain 2016 (Abstract)/Jain 2016 (Poster) provides for a site-specific recombinase (e.g., CRE recombinase) (Background, Methods, and Results sections of Jain 2016 (Abstract); and figures present in Jain 2016 (Poster) at Columns 1-3, Results Section corresponding to instant Figs. 1A-C, 2A-C, and 3A).
	Regarding claims 16 and 17, Jain 2016 (Abstract)/Jain 2016 (Poster) provides for the biological fluid to be blood or urine (Abstract, Methods).
	Regarding claim 23, Jain 2016 (Abstract)/Jain 2016 (Poster) provides for an amplification system found within the construct (Background, Methods, and Results section of Jain 2016 (Abstract)).
	Accordingly, Jain 2016 (Abstract)/Jain 2016 (Poster) anticipates the instant claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636